 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Shone Dieoute Gholston,                           No. CV-18-04901-PHX-SMB (ESW)
10                  Plaintiff,                         ORDER
11   v.
12   Mesa Police Department, et al.,
13                  Defendants.
14
15
16          On January 28, 2019, Plaintiff Shone Dieoute Gholston, who was previously

17   confined in a Maricopa County Jail, filed a pro se civil rights Amended Complaint pursuant
18   to 42 U.S.C. § 1983, alleging a Fourth Amendment excessive force claim. The Court

19   screened Plaintiff’s Amended Complaint pursuant to 28 U.S.C. § 1915A(a) and ordered

20   Defendant Figueroa to answer (Doc. 10 at 5). On May 21, 2019, Defendant Figueroa filed
21   an Answer (Doc. 15), and all issues are joined. A Scheduling Order issued May 22, 2019
22   has set October 18, 2019 as the discovery deadline for this case (Doc. 16 at 2).

23          Pending before the Court is Plaintiff’s letter filed September 17, 2019 (Doc. 19) and

24   “Defendant Austin Figueroa’s Response to Plaintiff’s Request for an Order Allowing Him

25   to View a DVD” (Doc. 21). In his letter, Plaintiff requests an extension of time to respond

26   to “the status motion.” Plaintiff also requests that the Court order that the Arizona
27   Department of Corrections allows the Plaintiff to view the DVD “the Courts sent me.” The
28   Court did not send the Plaintiff a DVD. However, the Defendant states in his Response
 1   that a DVD was sent to the Plaintiff by the Defendant on June 20, 2019 as a part of initial
 2   disclosures in the case (Doc. 21 at 1).
 3          Because the Arizona Department of Corrections is not a party to this lawsuit, the
 4   Court cannot provide the injunctive relief requested through this case. In addition, a review
 5   of the docket reflects that no “status motion” or any other motion has been filed by the
 6   Defendant for which Plaintiff would need an extension of time to respond.
 7          For the reasons set forth above,
 8          IT IS ORDERED denying Plaintiff’s requests set forth in his letter filed September
 9   17, 2019 (Doc. 19).
10          Dated this 24th day of October, 2019.
11
12
13                                                     Honorable Eileen S. Willett
14                                                     United States Magistrate Judge

15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
